Citation Nr: 0730466	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-26 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

At the hearing before the undersigned Acting Veterans Law 
Judge, the veteran was able to provide details about a 
stressor event that previously had not been submitted.  As a 
result, a remand is necessary to attempt to verify his 
stressor.  

The veteran testified that in October or November of 1969, a 
sergeant in his unit was killed by incoming mortar fire when 
he was just 30 to 40 feet away from the veteran.  He cannot 
supply the name of the sergeant who died.  But his record of 
assignments form in his personnel file shows that at that 
time, the veteran was assigned to the Howitzer Battery, 11th 
ArmdCavUSARPAC, and his appointment as a Spec4Ed (T) was 
authorized by 11Hq3dSqdn11thACR.  

The veteran testified that his unit was the "Black Horse" 
division and his PTSD questionnaire states he was in the 1st 
Cavalry Division.  His military occupational specialty 
reflects that he was a basic field artilleryman and his title 
was cannoneer.  

Further development should be undertaken to determine whether 
the veteran was engaged in combat against the enemy in 
October-November 1969 and whether the particular stressor can 
be verified.  The unit's operational reports might be 
particularly helpful in determining what happened during 
those months.  

If the stressor is verified, then schedule the veteran for an 
appropriate examination to determine whether the veteran has 
a current diagnosis of PTSD, and if so, whether that PTSD is 
due to the confirmed stressor.  The veteran is hereby 
notified that if an examination is scheduled, it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).   

The claims folder contains treatment records from 
October 2003 to August 2006 at the VA medical facility in 
Chattanooga, Tennessee.  The file should be updated with all 
treatment records from that facility since August 2006.  
Moreover, in the report of a December 2004 telephone contact 
with the veteran, it appears that the veteran has also 
received treatment at the VA medical facility in 
Murfreesboro, Tennessee.  Any relevant treatment records from 
Murfreesboro should also be obtained.  

Finally, the record shows that with respect to the PTSD 
claim, the veteran has not received notice that complies with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), so such notice 
should be sent to him.  

Accordingly, the case is REMANDED to the Appeals Management 
Center in Washington, D.C., for the following action:

1. Send the veteran notice that complies 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Assist the veteran in obtaining 
evidence by seeking medical records of the 
veteran's treatment at VA hospitals and 
other VA medical facilities (including the 
treatment records since August 2006 from 
Chattanooga and all relevant treatment 
records from Murfreesboro) and medical 
records from the private providers for 
whom the veteran supplies medical waivers.  
Associate any evidence obtained with the 
claims folder. 

3.  Attempt to verify the occurrence of the 
claimed stressor with the United States 
Army and Joint Services Records Research 
Center (JSRRC).  The JSRRC should be 
requested to conduct a search of all the 
available and appropriate sources, and 
provide any pertinent information, 
including unit histories and operations 
reports for the veteran's unit of 
assignment, which might corroborate the 
claimed stressor or verify that the veteran 
was engaged in combat with the enemy at 
that time.  Any information obtained should 
be associated with the claims file.  If the 
search efforts produce negative results, 
the claims file should be so documented.  

4.  Thereafter, if, and only if, the 
claimed stressor is verified, the RO should 
schedule the veteran for an examination by 
a VA psychiatrist knowledgeable in 
evaluating PTSD, to determine the nature 
and extent of any psychiatric disorders 
found to be present.  Each diagnosis should 
conform to the DSM-IV and the examiner's 
opinion  must be supported by complete 
rationale.  Any and all studies deemed 
necessary by the examiner should be 
completed.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect such 
review.   

The RO must specify, for the examiner, the 
stressor or stressors determined to be 
established by the record.  The examiner 
should further be instructed that only 
those events may be considered for the 
purposes of: (a) determining whether 
inservice stressors were sufficient to have 
caused the current psychiatric symptoms; 
and (b) determining whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied by both the inservice 
stressors and the current symptomatology.  

5.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review. 
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2007), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

